     Case 2:20-cv-02830-LMA-MBN Document 50 Filed 05/28/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


THERESA SCHULTZ                                                       CIVIL ACTION

VERSUS                                                                    No. 20-2830

ROUSE’S ENTERPRISES, L.L.C.                                               SECTION I


                                       ORDER

      Considering defendant Rouse’s Enterprises, L.L.C.’s (“Rouse’s”) motion 1 for

summary judgment,

      IT IS ORDERED that, no later than MONDAY, JUNE 7, 2021 the parties

shall file supplemental briefing. The supplemental briefing shall address (1) whether

the Merchant Liability Act applies to a non-slip risk such as the display that plaintiff

argues caused her fall. 2     Plaintiff’s supplemental briefing shall also address

defendant’s argument raised in reply that whatever non-slip risk the display’s

placement caused was “open and obvious” and that this warrants summary judgment,

regardless of the Act’s application.



      New Orleans, Louisiana, May 28, 2021.



                                           _______________________________________
                                                     LANCE M. AFRICK
                                           UNITED STATES DISTRICT JUDGE


1R. Doc. No. 38.
2For purposes of this briefing, the parties should assume that plaintiff’s status as a
non-customer does not bring the issue outside of the scope of the Act.
